Title: From Thomas Jefferson to Joseph Wilson, 12 April 1821
From: Jefferson, Thomas
To: Wilson, Joseph


Sir
Monticello
Apr. 12. 21.
By a letter of Jan. 1. from mr Joshua Dodge our Consul at Marseilles he informs me that sometime before that date he had shipped for me some wines and other articles on board the brig Union of Marblehead. he does not say that she was bound to Marblehead or to what port. but as she has been long out and I have heard nothing of her I have hoped you would do me the kindness to inform me whether any thing and what may be known of her in that place. a line of information on that subject will be very thankfully recieved and I pray you to accept the assurance of my esteem and respect.Th: Jefferson